Filed 6/15/22 P. v. Cory CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


 THE PEOPLE,
                                                                                             F083338
             Plaintiff and Respondent,
                                                                          (Tulare Super. Ct. No. VCF380075)
                    v.

 RYAN DALE CORY,                                                                          OPINION
             Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Tulare County. Nathan G.
Leedy, Judge.
         Barbara A. Smith, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




         *   Before Hill, P. J., Peña, J. and Meehan, J.
                                      INTRODUCTION
       Appellant and defendant Ryan Dale Cory was placed on probation pursuant to a
negotiated disposition, violated probation by committing several new offenses, admitted
the violation, and was sentenced to four years in prison for his original felony conviction.
On appeal, his appellate counsel has filed a brief that summarizes the facts with citations
to the record, raises no issues, and asks this court to independently review the record.
(People v. Wende (1979) 25 Cal.3d 436.) We affirm.
                    FACTUAL AND PROCEDURAL BACKGROUND
Case No. VCF3800751
       On May 19, 2019, appellant and the victim had been in a relationship for about
two years. They were both homeless and used methamphetamine. On that day, they
argued about another woman. The victim became angry and threw a small plastic bottle
of laundry detergent at appellant’s back and told him to stay away from her. Appellant
used a metal stick that was approximately two feet long to hit the victim on the top of her
head. The stick cut her forehead and caused bleeding. Appellant tried to leave, but
someone called the police. The victim told responding officers she did not want hospital
treatment.
       Plea and Probation
       On May 13, 2019, a complaint was filed in the Superior Court of Tulare County
case No. VCF380075, charging appellant with count 1, felony assault with a deadly
weapon (Pen. Code, § 245, subd. (a)(1));2 and count 2, felony infliction of corporal injury
to a spouse/cohabitant/person in a dating relationship with two prior domestic violence
convictions within seven years (§ 273.5, subd. (f)(1)), with the personal use of a deadly
or dangerous weapon (§ 12022, subd. (b)(1)). It was also alleged that appellant had one


       1   The following facts are from the preliminary hearing in case No. VCF380075.
       2   All further statutory citations are to the Penal Code unless otherwise indicated.

                                               2.
prior strike conviction and one prior serious felony conviction enhancement (§ 667,
subd. (a)).
       On July 9, 2019, the preliminary hearing was conducted, and appellant was held to
answer. Thereafter, appellant entered into a negotiated disposition and pleaded no
contest to count 2, for a suspended sentence and probation, and dismissal of the other
charges and allegations.
       On August 19, 2019, appellant was sentenced consistent with the plea agreement
to the midterm of four years for count 2, execution of sentence was suspended for three
years, and placed on formal probation subject to certain terms and conditions, including
service of local time and enrollment in a 52-week batterer’s program.
       The court imposed a $350 restitution fine (§ 1202.4, subd. (b)), stayed the
probation revocation fine in the same amount (§ 1202.44), and reserved victim
restitution. It also imposed the court operations assessment of $40 (§ 1465.8) and the
criminal conviction assessment of $30 (Gov. Code, § 70373).
       On September 27, 2019, the court modified the probation order to waive
appellant’s payment of the fee for the batterer’s program.
Probation Violation
       On February 18, 2021, a probation officer filed a sworn affidavit in court that
appellant violated probation in case No. VCF380075 by failing to report, failing to attend
the batterer’s program, and failing to obey all laws by committing drug and trespass-
related offenses that resulted in misdemeanor and infraction charges filed against him.
       On February 23, 2021, the court revoked appellant’s probation and issued a bench
warrant for appellant’s arrest. On February 25, 2021, appellant was booked into custody.
       On April 16, 2021, the court heard and denied appellant’s motion to discharge
counsel pursuant to People v. Marsden (1970) 2 Cal.3d 118 (Marsden).




                                            3.
       On May 10, 2021, upon the request of defense counsel, the court declared a doubt
as to appellant’s competency, suspended proceedings, and ordered an evaluation pursuant
to section 1368.
       On June 7, 2021, the court reviewed the expert’s report, found appellant was
competent, and reinstated criminal proceedings. On July 21, 2021, the court heard and
denied another Marsden motion.
       Hearing and Admission of Probation Violations
       On July 23, 2021, the court held an evidentiary hearing on the probation violation
allegations. Visalia Police Officer Fernandes testified that on April 19, 2020, he was
dispatched on a report of transient activity in the area of McAuliff and Mill Creek. Upon
arrival, he found multiple people and a methamphetamine pipe on the ground. Appellant
claimed ownership of the pipe.
       On August 6, 2021, the court did not hear further evidence because appellant
admitted he violated probation in case No. VCF380075 by failing to obey all laws. He
also pleaded no contest to several pending misdemeanor cases.
Sentencing Hearing
       On August 26, 2021, the court conducted the sentencing hearing. Appellant
requested the court follow the probation department’s recommendation to reinstate
probation and place him in a particular drug treatment program.
       The court denied appellant’s request for probation:

       “Since [appellant has] been granted probation, he hasn’t complied with any
       of the important conditions. Most significantly, he hasn’t done any of the
       batterer’s treatment program as I understand it. He’s picked up a large
       number of misdemeanor cases. In short, there’s just been an utter either
       unwillingness or inability from [appellant] to comply with probation here.

               “At this point, given [appellant’s] history, which goes back to 1988,
       that includes all types of offenses from possession of stolen property to
       battery to driving under the influence, trespassing, felony domestic violence
       in 2009, welfare fraud, violations of a Court order in 2014, another felony


                                            4.
       domestic violence, and a criminal threats charge in 2014, resisting arrest,
       tons of drug offenses, I just see no likelihood at this point that [appellant] is
       going to comply with probation.

              “I don’t see a stay in a residential treatment program in the nature of
       the Robertson House being anywhere near the quality to the point to get
       [appellant] on track, so I’m not willing to follow the recommendation of
       probation in this matter and put [appellant] on probation here again. I think
       that would be an exercise in futility.”
       In case No. VCF380075, the court terminated probation and reimposed the
previously suspended midterm of four years for count 2, infliction of corporal injury.
       The court reimposed the $350 restitution fine, suspended the parole revocation
fine in the same amount (§ 1202.45), and ordered appellant to pay the previously
suspended probation revocation fine of $350, the court operations assessment of $40, and
the criminal conviction assessment of $30.
       On September 21, 2021, appellant filed a timely notice of appeal.
                                       DISCUSSION
       As noted above, appellant’s counsel has filed a Wende brief with this court. The
brief also includes the declaration of appellate counsel indicating that appellant was
advised he could file his own brief with this court. By letter on February 14, 2022, we
invited appellant to submit additional briefing. He has failed to do so.
       After independent review of the record, we find that no reasonably arguable
factual or legal issues exist.3
                                       DISPOSITION
       The judgment is affirmed.




       3 We note that appellant had the statutory right to object to the $350 restitution
fine since it exceeded the statutory minimum amount but failed to do so and has thus
forfeited any challenge to his ability to pay that amount. (People v. Frandsen (2019) 33
Cal.App.5th 1126, 1154.)

                                              5.